DETAILED ACTION
Allowable Subject Matter
Claims 1 and 4-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art of record and to the Examiner’s knowledge fails to teach or suggest the instant invention regarding an illumination device comprising the light diffusing elements performs anisotriopic diffusion such that the diffused light emitted from the light emitting surface is directed toward the illumination target surface and a cross section when the diffused light is cut along a plane orthogonal to a central axis of the diffused light forms a rectangle having two sides parallel to the X axis as long sides and the other two sides as short sides, in combination with the remaining limitations in the claim.
Regarding independent claim 5, the prior art of record and to the Examiner’s knowledge fails to teach or suggest the instant invention regarding an illumination device comprising the angular spatial distribution of the first-order diffracted light intensity is expressed by a diffracted light distribution area formed of a horizontally long Page 6 of 17rectangle that is bilaterally symmetrical with the ordinate axis as a symmetry axis on the distribution graph, in combination with the remaining limitations in the claim.
Regarding independent claim 12, the prior art of record and to the Examiner’s knowledge fails to teach or suggest the instant invention regarding an illumination device comprising when a virtual projection plane orthogonal to an optical axis of the illumination optical system is defined at a front surface position of the illumination optical system, the diffused light from the light diffusing element forms a rectangular diffused light spot having a pair of long sides and a pair of short sides on the virtual projection plane at each scanning time point, in combination with the remaining limitations in the claim.
The remaining claims are allowed due to their dependence.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J COUGHLIN whose telephone number is (571)270-7813.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/ANDREW J COUGHLIN/Primary Examiner, Art Unit 2875